Judgment unanimously modified in accordance with memorandum and, as modified, affirmed. Memorandum: Defendant correctly asserts *781and the People agree that his conviction of grand larceny, in the third degree must be reversed and that count of the indictment dismissed as a lesser inclusory count of defendant’s conviction of robbery in the second degree (CPL 300.40, subd 3, par [b]). (Appeal from judgment of Supreme Court, Monroe County, Boomer, J. — sodomy, first degree, and other charges.) Present — Hancock, Jr., J. P., Callahan, Doerr and Schnepp, JJ.